DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
	Claims 1-15, 18, 21-23 and 25 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (U.S. Patent Application Publication No. 2015/0163186 A1, filed 12/02/2014, published 06/11/2015), in view of Kim et al. (hereinafter Kim, U.S. Patent Application Publication No. 2008/0004053 A1, filed 01/05/2007, published 01/03/2008), and in further view of Zirnstein, JR (hereinafter Zirnstein, U.S. Patent Application Publication No. 2004/0019643 A1, filed 07/23/2002, published 01/29/2004), and in further view of Dailey et al. (hereinafter Dailey, U.S. Patent No. 6,363,352 B1, filed 11/13/1998, issued 03/26/2002).
Regarding independent claim 1, Tian teaches:
A computing device comprising: a memory; and at least one processor coupled to the memory (see Tian at Fig. 9) and configured to:
receive a message from a client device (at least pp. 2-3, [0022]-[0032]; Figures 2-3 [Wingdings font/0xE0] Tian teaches at step 202 that a message is received at a client device, the message may include one or more of text, images, URLs, a sender identification code, and/or other media. Specifically, the sender identification code may be a phone number associated with the sender, and/or geographic location information associated with the sender (see [0024]). At step 204, the information included in the message may be parsed and used to identify a corresponding client application that has been installed on the client device),
the message including content indicative of
a given event (at least p. 4, [0038]; Figures 3-4 [Wingdings font/0xE0] Tian teaches preset keywords that are associated with a given client application and that may correspond to events such as “recharge,” “balance,” “bill payment,” “water bill,” “electric bill,” “feed owed,” “bill,” and “repayment”. These events, when found in the message, are used to identify associated client application(s)),
Tian fails to explicitly teach:
a time at which the given event is to occur.
However, Kim teaches:
a time at which the given event is to occur (at least Abstract; pp. 1-2, [0010]-[0031]; p. 3, [0074]; p. 4, [0078], [0088]; Figures 2-4A-C [Wingdings font/0xE0] Kim teaches a short message processing system where the short message is parsed and lexically analyzed to identify “meaningful words” associated with supplementary services such as a credit card settlement details notifying service, a contact point registration service, a spam filtering service, a schedule registration service, a message history management service, and so forth. The method can then execute the identified service. In particular, Kim teaches that meaningful word candidates can include information on, for example, date, time, or phone number (see p. 3, [0074]-[0075]; [0085]). Further, Kim teaches (see p. 4, [0088]; Figs. 2, 4C) detection, in the short message of “meaningful words” that correspond to schedule information such as “tomorrow,” “today,”, “year/month/day/hour/minute,” and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kim with those of Tian as both inventions are related to determining, through the identification of predefined keywords or meaningful words contained in a received message, an application(s) to execute on the client device receiving the message. Adding the teaching of Kim provides Tian with the ability to identify keywords or meaningful words in a message that correspond to scheduling information that identified a particular application or service as well as supporting information such as scheduling information.
Tian further teaches:
a plurality of applications, the plurality including a first application and a second application (at least pp. 2-4, [0028], [0038]-[0044]; p. 6, [0063]-[0075]; Figures 3-6 [Wingdings font/0xE0] Tian teaches the identification, through parsing and lexical analysis of pre-defined keywords in a received message, of one or more applications and/or sub-applications of an application).
Tian and Kim fail to explicitly teach:
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the retrieved message
However, Zirnstein teaches:
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the retrieved message (at least pp. 4-5, [0047]-[0048]; p. 5, [0051]; p. 7, [0062]; Figures 5-6, 10 [Wingdings font/0xE0] Zirnstein teaches the utilization of an e-mail message to send remote commands where both the subject line (containing a command indicator (CMD: followed by a command(s))) and/or the body ([0051]) contains the command(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zirnstein with those of Tian and Kim as all three of these inventions are related to the remote execution of applications via received electronic messages Adding the teaching of Zirnstein benefits Tian and Kim by providing a specific mechanism (e.g. e-mail) and location (subject line, body) to contain commanding for the remote execution of applications.
Tian further teaches:
identify the first application based on a comparison of the plurality of text strings with one or more entries of a database of applications (at least p. 3, [0034]-[0038]; Figure 3 [Wingdings font/0xE0] Tian teaches a preset keyword list, wherein the preset keyword list indicates a client application corresponding to the keyword. Here, the preset keyword list is interpreted as a database. The preset keywords that are associated with a given client application and that may correspond to events such as “recharge,” “balance,” “bill payment,” “water bill,” “electric bill,” “feed owed,” “bill,” and “repayment”. These events, when found in the message, are used to identify associated client application(s)),
wherein identifying the first application comprises using one or more fuzzy matching techniques to identify the first application from the plurality of text strings (at least p. 4, [0039]-[0044]; Figure 3 [Wingdings font/0xE0] Tian teaches several scenarios where a preset keyword(s) are identified in text content included in a message: (1) single preset keyword found (see [0039]-[0040]), (2) multiple preset keywords found, each referring to a single application (see [0041]-[0042]). Here, if the total number of preset keywords identified that correspond to the same application exceeds a predetermined threshold value, then the application associated is identified as the client application referred to in the message; (3) multiple keywords referencing multiple applications (see [0043]). Here, the client application associated with the majority of keywords is the application identified; (4) keyword(s) corresponding to multiple different client applications (see [0044]). In this case, logical relationships between keywords are analyzed to identify one of the client applications as the client application that corresponds to the message. This last process suggests application of a “Fuzzy Matching” algorithm).
wherein the plurality of text strings do not include a name of either the first application or the second application (see Tian at least at p. 4, [0038]; preset keyword are identified that are not the names of applications. The preset keywords that are associated with a given client application and that may correspond to events such as “recharge,” “balance,” “bill payment,” “water bill,” “electric bill,” “feed owed,” “bill,” and “repayment”. These events, when found in the message, are used to identify associated client application(s), but are not the actual names of the applications),
wherein the one or more fuzzy matching techniques fail to identify the second application (at least p. 4, [0039]-[0044]; Figure 3 [Wingdings font/0xE0] Tian suggests, especially [0044], that fuzzy matching may be applied to figure out which application corresponds to the message, where in the case of multiple applications, may select a first application over a second application based on, for example, logical relationships between identified preset keywords in the message), and
Tian fails to explicitly teach:
wherein identifying the first application comprises identifying a word processing application.
However, Tian does teach the identification of client applications in messages (e.g. in the text of the message) by identifying keywords in the text of the message, and comparing those keywords to a list of preset keywords (the list is a form of a database). Tian provides specific examples of preset keywords that may be contained in the list of preset keywords (e.g., see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.), but does not explicitly include preset keywords that would identify a word processing application.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify and extend the usefulness of Tian by adding to the list of preset keywords, those that may be detected in a message, that relate specifically to a “word processing application” (or any other type of application(s)) in order to allow a mobile phone or other such terminal who receives a message stating that a task needs to be performed ( e.g., the message may state that the user owes a certain amount of money to a vendor), to avoid manually duplicate or record an identification code or other such information from the message in order to input the information into an associated application, through which the task may be performed (see Tian at p. 1, [0003])
Tian further teaches:
identify, after using the one or more fuzzy matching techniques, the second, application, wherein identifying the second application comprises using one or more natural language processing techniques to identify a context corresponding to the plurality of text strings, wherein identifying the second application comprises identifying, based on the context, the second application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian suggests a sequential approach (referring to the term “after” in the claim) that is carried out to identify, from preset keywords in a message, an application(s) (see p. 4, [0038]-[0044]; Figure 3). Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted), and
Tian fails to explicitly teach:
wherein identifying the second application comprises identifying a spreadsheet application.
However, Tian does teach the identification of client applications in messages (e.g. in the text of the message) by identifying keywords in the text of the message, and comparing those keywords to a list of preset keywords (the list is a form of a database). Tian provides specific examples of preset keywords that may be contained in the list of preset keywords (e.g., see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.), but does not explicitly include preset keywords that would identify a spreadsheet application.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify and extend the usefulness of Tian by adding to the list of preset keywords, those that may be detected in a message, that relate specifically to a “spreadsheet application” (or any other type of application(s)) in order to allow a mobile phone or other such terminal who receives a message stating that a task needs to be performed ( e.g., the message may state that the user owes a certain amount of money to a vendor), to avoid manually duplicate or record an identification code or other such information from the message in order to input the information into an associated application, through which the task may be performed (see Tian at p. 1, [0003])
Tian, Kim and Zirnstein fail to explicitly teach:
in response to the identification of the first application and the second application, launch the first application and the second application at the time indicated in the received message, so as to make ready the first application and the second application to accomplish the given event;
The Examiner notes that both Tian and Kim appear to execute their applications immediately.
However, Dailey teaches:
in response to the identification of the first application and the second application, launch the first application and the second application at the time indicated in the received message, so as to make ready the first application and the second application to accomplish the given event (at least Abstract; col. 3, line 8 through col. 4, line 16; col. 14, line 40 through col. 16, line 44; Figure 2A-B, 3-5, 9A-D and 11 [Wingdings font/0xE0] Dailey teaches a method for scheduling a virtual meeting (see Fig. 5) and automatically making the required connections near the time the virtual meeting is scheduled to take place between a meeting’s host computer and at least one meeting participant via a virtual meeting utility component residing on both the host and the at least one meeting participant’s computers. The virtual meeting utility component utilizes a virtual meeting request also stored at both the host and the at least one meeting participant’s computers The virtual meeting request includes the date and time of the meeting and the email address of the meeting host. At or near the scheduled start time of the virtual meeting (see Fig. 5; steps 1448 and 1450), a number of applications/processes are automatically started including NetMeeting (see Fig. 5, checkbox for Automatically starting NetMeeting w/reminder) and at least a word processing application (see Fig. 5, 1442, 1444) according to the virtual meeting request (see Fig. 5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dailey with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Dailey benefits Tian, Kim and Zirnstein by providing for the identification of actionable items to be sent via an email message from a meeting host to each meeting participants that at or near the time of the meeting, trigger automatic execution of applications required to conduct the meeting.

Regarding dependent claim 2, Tian and Kim fail to explicitly teach:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string.
However, Zirnstein teaches:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string (at least pp. 4-5, [0047]-[0048]; p. 5, [0051]; p. 7, [0062]; Figures 5-6, 10 [Wingdings font/0xE0] Zirnstein teaches the utilization of an e-mail message to send remote commands to that utilizes both the subject line (containing a command indicator (CMD: followed by a command(s))) and/or the body (see p. 5, [0051]) to contain the command(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zirnstein with those of Tian and Kim as all of these inventions are related to the remote execution of applications via received electronic messages Adding the teaching of Zirnstein benefits Tian and Kim by providing a specific mechanism (e.g. e-mail) and location (subject line, body) to contain commanding for the remote execution of applications.

Regarding dependent claim 3, Tian, Kim and Zirnstein fail to explicitly teach:
the message an electronic meeting invitation.
However, Dailey teaches:
the message an electronic meeting invitation (at least Abstract; Figures 5, 9A-D, 10 and 11 [Wingdings font/0xE0] Daily teaches a method for scheduling (see also Fig. 5) and automatically executing software applications at or near a pre-scheduled meeting day/time for a virtual meeting (e.g. electronic meeting (see also Figs. 9A-D, 10, 11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dailey with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Dailey benefits Tian, Kim and Zirnstein by providing for the identification of actionable items to be sent via an email message from a meeting host to each meeting participants that at or near the time of the meeting, trigger automatic execution of applications required to conduct the meeting.

Regarding dependent claim 5, Tian teaches:
the at least one processor is further configured to determine a match between at least one text string of the plurality of text strings and an entry of the database of applications, and the match being indicative of the first application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. The keyword corresponding to the name of the client application intended to be remotely launched by receipt of the message sent by the message server 106. An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).







Regarding claims 8-10 and 12, claims 8-9 and 10 merely recite a method to be carried out on the computing device of claims 1-3 and 5, respectively. Thus, Tian in view of Kim, Zirnstein and Dailey teaches every limitation of claims 8-10 and 12, and provides proper motivation, as indicated in the rejections of claims 1-3 and 5.

Regarding claim 15, claim 15 merely recites a non-transitory computer readable medium to store the method of claim 1. Thus, Tian in view of Kim, Zirnstein and Dailey teaches every limitation of claim 15, and provides proper motivation, as indicated in the rejection of claim 1.

Regarding dependent claim 21, Tian, Kim and Zirnstein fail to explicitly teach:
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation.
However, Dailey teaches:
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation (at least Abstract; Figures 5, 9A-D, 10 and 11 [Wingdings font/0xE0] Daily teaches a method for scheduling (see Fig. 5) and automatically executing software applications at or near a pre-scheduled meeting day/time (Fig. 5, items 1448, 1450, 1452, 1454) for a virtual meeting (e.g. electronic meeting (see also Figs. 9A-D, 10, 11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dailey with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Dailey benefits Tian, Kim and Zirnstein by providing for the identification of actionable items to be sent via an email message from a meeting host to each meeting participants that at or near the time of the scheduled meeting, trigger automatic execution of applications required to conduct the meeting

Regarding dependent claim 23, Tian teaches:
launching the application comprises launching, at a different client device, one or more of: the first application or the second application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on a client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).



Regarding dependent claim 25, Tian teaches:
launching of the application comprises launching, at a different client device, one or more of: the first application or the second application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on a client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted












Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, in view of Kim, and in further view of Zirnstein, and in further view of Dailey, and in further view of Khvostichenko et al. (hereinafter Khvostichenko, U.S. Patent Application Publication No. 2015/0200875 A1, filed 01/16/2013, published 07/16/2015).
Regarding dependent claim 4, Tian, Kim, Zirnstein and Dailey fail to explicitly teach:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings.
However, Khvostichenko teaches:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes filtering identified actionable items by removing duplication actionable items (see [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with those of Tian, Kim, Zirnstein and Dailey as all of these inventions are related to the remote execution of applications via specific content received in electronic messages. Adding the teaching of Khvostichenko benefits Tian, Kim, Zirnstein and Dailey by providing a specific mechanism (e.g. e-mail) and method to detect and remove duplicate commanding for the remote execution of applications.

Regarding claim 11, claim 11 merely recites a method to be carried out on the computing device of claim 4. Thus, Tian in view of Kim, Zirnstein, Dailey and Khvostichenko teaches every limitation of claim 11, and provides proper motivation, as indicated in the rejection of claim 4.

Regarding claim 18, claim 18 merely recite a non-transitory computer readable medium to store the method of claim 11. Thus, Tian in view of Kim, Zirnstein, Dailey and Khvostichenko teaches every limitation of claim 18, and provides proper motivation, as indicated in the rejection of claim 11.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Kim, and in further view of Zirnstein, and in further view of Dailey, and in further view of Wittig (U.S. Patent Application Publication No. 20100010994 A1, filed 06/29/2009, published 01/14/2010).
Regarding dependent claim 6, Tian, Kim, Zirnstein and Dailey fail to explicitly teach:
Note: the subject matter of this claim would appear to be described beginning at pages 38-39, [0129] and Figs. 8A, 9. It is noted that it is unclear from the current claim language how this takes place. However, subsequent paragraphs provide additional details that may be worth formulating into this claim or additional claims.

the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications.
However, Wittig teaches:
the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters (e.g. strings). Applications can be identified either by exact or partial match of application names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of Tian, Kim, Zirnstein and Dailey as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Tian, Kim, Zirnstein and Dailey with a method to identify application names either by fully or partially matching their names.










Regarding dependent claim 7, Tian, Kim, Zirnstein and Dailey fail to explicitly teach:
the identification of the first application is based on a partial match of at least one text string with an entry of the database of applications.
However, Wittig teaches:
the identification of the first application is based on a partial match of at least one text string with an entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters (e.g. strings). Applications can be identified either by exact or partial match of application names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of Tian, Kim, Zirnstein and Dailey as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Tian, Kim, Zirnstein and Dailey with a method to identify application names either by fully or partially matching their names.

Regarding claims 13-14, claims 13-14 merely recites a method to be carried out on the computing device of claims 6-7, respectively. Thus, Tian in view of Kim, Zirnstein, Dailey and Wittig teaches every limitation of claims 13-14, and provides proper motivation, as indicated in the rejections of claims 6-7.





Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Kim, and in further view of Zirnstein, and in further view of Dailey, and in further view of Zamir et al. (hereinafter Zamir, U.S. Patent No. 7,191,223 B1, filed 09/05/2000, issued 03/13/2007).
Regarding dependent claim 22, Tian teaches:
Note: the Examiner presumes that an “exact match” is a 100% match. Thus, any other matches given that a 100% match is found, will be less than 100% and may be 0% match.

identifying the application based on the comparison of the plurality of text strings with the one or more entries of the database of applications comprises:
identifying a first application name and a second application name by identifying that the plurality of text strings comprises an exact match with the first application name and does not comprise an exact match with the second application name (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted. In Tian, it would appear that a keyword(s) found in the message and searched against a preset keyword list and identifying an associated application(s) is an exact or 100% match).
Tian, Kim, Zirnstein and Dailey fail to explicitly teach:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score;
comparing the first confidence score and the second confidence score to a confidence threshold;
based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched;
based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm;
comparing the updated second confidence score to the confidence threshold; and
based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected.
However, Zamir teaches:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score; comparing the first confidence score and the second confidence score to a confidence threshold; based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched; based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm; comparing the updated second confidence score to the confidence threshold; and based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected (at least col. 1, line 54 through col. 2, line 15; col. 16, lines 3-22; col. 18, line 66 through col. 21, line 54; Figures 4-6 [Wingdings font/0xE0] Zamir teaches a system that receives an information packet (step 110), extracts at least one extracted term out of the information packet (step 120), determining whether an extracted term matches an alert term (step 150). The matching of the extracted term to an alert term can implement complex matching techniques such as Boolean matching, probabilistic matching, fuzzy matching, proximity matching, and vector-based matching techniques (see col. 19, lines 20-39) to identify alert criteria which is processed to determine whether to issue an alert and issuing an alert (step 160). Further, Zamir teaches an alert module that is adapted to rank information sources according to a similarity between at least a portion of information packets provided by said information sources and between an alert criterion (e.g., see col. 7, lines 53-63; col. 16, lines 3-22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zamir with those of Tian, Kim, Zirnstein and Dailey as all of these inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Zamir provides Tian, Kim, Zirnstein and Dailey with a method to identify the proper alert from amongst a plurality of alerts using fuzzy matching techniques and ranking or scoring matching candidates as to their correctness to issue the proper alert.




Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A computing device comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive a message from a client device, the message including content indicative of an a given event, a time at which the given event is to occur, and a plurality of applications, the plurality including a first application and a second application;
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the received message;
identify the first application based on a comparison of the plurality of text strings with one or more entries of a database of applications, wherein identifying the first application comprises using one or more fuzzy matching techniques to identify the first application from the plurality of text strings, wherein the plurality of text strings do not include a name of either the first application or the second application, wherein the one or more fuzzy matching techniques fail to identify the second application, and wherein identifying the first application comprises identifying a word processing application;
identify, after using the one or more fuzzy matching techniques, the second application, wherein identifying the second application comprises using one or more natural language processing techniques to identify a context corresponding to the plurality of text strings, wherein identifying the second application comprises identifying, based on the context, the second application, and wherein identifying the second application comprises identifying a word processing application; and
in response to the identification of the first application and the second application, launch the first application and the second application at the time indicated in the received message, so as to make ready the first application and the second application to accomplish the given event.

	The Examiner would first like to summarize how he interprets the current language of claim 1.
	The invention describes processing of a received message (e.g. an email message) that contains an event (e.g. meeting notice), a time of the event (e.g. 12:00 noon on Monday January 1st, 2023) and a first and second application.
	Note: a message containing first and second applications, as recited, is both confusing and somewhat broad. For example, does this mean that the email contains embedded code for the applications, or includes attached code for applications? What Examiner believes Applicant wants here (ultimately) is some text that is suggestive of an application, such as the newly amended limitations. Clearly, by prior negative limitation, exact application names (e.g. MS Excel, MS Word, WebEx, etc.) are not intended to be the identifiers of the applications, but rather more generic references to them, as indicated in the latest amendment.
	Note: the term “generation” as in the “generation of a plurality of text strings” is more likely interpreted as an “extraction” as presumably the text strings are already “generated” (the exception being that one of the plurality combines text (“content”) from the subject (e.g. subject line) and text (“content”) from the “content” (intended to be “body”, but reads on any other portions of the message).
	Next, the plurality of generated (extracted) text strings are then “compared” (not clear what “compared” means) to one or more entries in a “database of applications” (again, not clear what this is exactly).
	Next, Fuzzy Matching techniques are first applied to the plurality of generated (extracted) text strings to identify only a first application (e.g. out of two applications to identify, only one of them (either first or second) is found using Fuzzy Matching techniques).
	Note: presumably, each of the generated (extracted) text strings is submitted as a search string to the database of applications using Fuzzy Matching Techniques to identify an application (not by actual name such as MS Excel, MS Word, WebEx, etc.)?
	Next, assuming that the Fuzzy Matching technique identifies one of the first/second application(s), Apply Natural Language Processing Techniques to each of the generated (extracted) text strings to identify the application not identified using the Fuzzy Matching techniques.
	Note: application of the NLP Techniques does not appear to involve the “database of applications”, but rather identifying the second application by its “context”.
It is not at all clear as to what this means?

Finally, the system takes all of the identified and “generated” (extracted) data from the message (event, time of event, applications 1 and 2) and launches (e.g. executes, runs) applications 1 and 2 at for the event at the time of the event.

The Examiner would suggest further amending at least the process on how the applications are identified.

Specifically, that they are not identified in the text strings by name (at least in the Fuzzy matching case), but rather by inference or reference or suggestion or implication to wording that is generic as in, A word processing application, a spreadsheet, a conferencing application, etc.

That said, the Examiner believes that the prior art of Tian, while not specifically teaching identification of a “word processing application” or a “spreadsheet application”, teaches a technique that is functionally similar to that of the Invention but lacks specific preset keywords in its list of preset keywords in order to be able to identify keywords in a message that refer to a “word processing application” or a “spreadsheet application”.
One of ordinary skill in the art before the effective filing date of the claimed invention would have known to modify Tian’s list of preset keywords to add preset keywords referring to “word processing application” and/or “spreadsheet application” to extend the functionality of Tian to identify those kinds of applications in addition to the existing list of preset keywords.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
12/13/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177